Citation Nr: 0127139	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hand 
disability, to include scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1960 
to March 1962, as well as an unverified period of service 
with the Army Reserves from approximately 1957 to 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.   

The Board observes that in a September 2001 hearing at the RO 
before the undersigned Board member, the appellant's 
representative raised the issue of entitlement to service 
connection for a bilateral knee disability.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001). 
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

In the instant case, the appellant contends that during 
service, he suffered lacerations to both of his hands after 
he was thrown through a window.  The appellant maintains that 
due to the scarring, he subsequently developed pain and 
weakness in both of his hands.  

The appellant's service medical records include reports of 
examinations, dated in January and November 1959.  At those 
times, there were no complaints or findings of a hand 
disability and/or scarring of either hand.  In November 1959, 
the appellant was clinically evaluated as abnormal for 
identifying body marks, scars, and tattoos, as a "one inch 
linear scar medial arch" of the right foot was noted.  The 
records further show that on May 23, 1960, the appellant was 
treated for lacerations of the right hand and arm with "one 
into tendon sheath dorsum hand."  At that time, it was noted 
that the appellant had been in a fight.  The diagnosis was 
lacerations of the right hand and arm.  There was no nerve or 
artery involvement.  In January 1961, the veteran was seen 
for a complaint of pain in the right arm with swelling above 
the wrist.  The appellant's separation examination, dated in 
February 1962, shows that at that time, in reference to 
identifying body marks, scars, or tattoos, it was noted that 
the appellant had a scar on his left wrist "flexa [sic] 
surface," which was well healed.  

In September 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that during service, he was involved in an argument 
with another soldier in a bar.  (September 14, 2001 hearing 
transcript (T.) at page (pg.) 15.)  The appellant noted that 
his commanding officer told him to leave and that as he was 
leaving the building, the soldier hit him in the back of the 
head and he was tossed through a window.  (T. at pgs. 15-16.)  
He indicated that he suffered lacerations on his hands and 
arms and received stitches.  (Id.)  The appellant reported 
that following his discharge, he developed pain and weakness 
in his hands, and that he subsequently sought medical 
treatment.  (T. at pg. 8.)  He revealed that in 1962, he 
received treatment from a Dr. Kahn, and that approximately 18 
years later, he received treatment from a Dr. Segura.  (T. at 
pgs. 9-11.)  However, according to the appellant, his private 
physicians could not find anything wrong with his hands.  (T. 
at pg. 8.)  The appellant noted that Dr. Kahn and Dr. Segura 
were both affiliated with the Rayne Branch Hospital, but that 
they were both deceased.  (T. at pgs. 9-10.)  He stated that 
he had also received treatment from a Dr. George and at the 
VA Medical Centers (VAMC's) in Jennings and in Alexandria.  
(T. at pgs. 8, 9, 12.)  The appellant stated that at present, 
his left hand would go "to sleep," and that he could not 
squeeze his hands very tight.  (T. at pg. 4.)  The 
undersigned Board member observed for the record that the 
appellant demonstrated that he had a scar just below his 
wrist of his left hand, on the outer top side, and that he 
also had a scar on his right hand.  (T. at pg. 6.)  The 
undersigned Board member further observed that the appellant 
had scarring on the fingers of both hands.  (Id.)  

In the instant case, it is the Board's determination that in 
light of the appellant's service medical records, which show 
that he had suffered a laceration of the right hand in May 
1960 and that in his February 1962 separation examination, a 
scar on his left wrist was noted, and also in light of the 
appellant's demonstration during his September 2001 Travel 
Board hearing of current scarring on both of his hands and on 
his left wrist, a VA examination, as specified in greater 
detail below, should be performed.  The statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim includes a contemporaneous and thorough 
examination when appropriate.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990). 

The Board also notes that as stated above, in the appellant's 
September 2001 Travel Board hearing, he testified that he had 
received treatment for his bilateral hand disability from 
private physicians and from the VAMC's in Jennings and 
Alexandria.  However, the Board notes that the evidence of 
record is negative for any medical records from the private 
physicians referred to in the appellant's hearing or from the 
VAMC's in Jennings and Alexandria.  Inasmuch as the VA is on 
notice of the existence of additional VA and private medical 
records, these records should be obtained prior to any 
further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documenting information 
that the medical records cannot be obtained, further 
development in this regard is warranted.

The case is therefore REMANDED for the following actions:

1.  The RO must contact appropriate 
source(s) to identify and verify all 
periods of the veteran's Reserve service, 
and obtain all reports of clinical 
treatment associated therewith.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C.A. § 5103A (West Supp. 
2001)), request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who had 
treated him at any time including 
following service, for a bilateral hand 
disability and/or scarring of the hands.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include private medical records from Dr. 
Kahn, Dr. Segura, and Dr. George, and 
outpatient treatment records from VAMC's 
in Jennings and Alexandria.  The RO 
should also inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified as amended at 
38 U.S.C.A. § 5103A (West Supp. 2001)).

4.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by an appropriate specialist, 
if available, to determine the nature, 
severity, and etiology of any bilateral 
hand disability, to include scarring, 
found to be present.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be accomplished, 
including x-rays. After a review of the 
examination findings and the entire 
evidence of record, to specifically 
include the appellant's service medical 
records, it is requested that the 
examiner render an opinion regarding 
whether it is at least as likely as not 
that the bilateral hand disability, to 
include scarring, if found, is related to 
the appellant's period of active service.  

Specifically, it is requested that the 
examiner render an opinion regarding 
whether it is at least as likely as not 
that the scarring on the appellant's 
right hand is related to his in-service 
laceration of the right hand, and also 
whether it is at least as likely as not 
that the scarring on the appellant's left 
hand and wrist is related to the finding 
of a left wrist scar noted in the 
appellant's February 1962 separation 
examination.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

6.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issue of 
entitlement to service connection for a 
bilateral hand disability, to include 
scarring.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




